3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 3,208,612) in view of Pearce (US 4,634,336).
	With respect to claims 1 & 15, Blair discloses an apparatus for stacking hay bales comprising: a base frame securable to a motorized vehicle:
a plurality of tines 29, 30, 44, 45 pivotally (indicated generally as 26; C3/L73-C4/L2) connected to a base frame 15, 22, 25, 26, 37 extending to free distal ends, tines defining locations 34 therebetween spaced to correspond to a bale of hay; and
a push bar 79, 80 (C5/L57-75) extending parallel to a base frame and movable between a retracted position proximate to a base frame to an extended position along a plurality of tines to push hay bales from therebetween.
Blair does not disclose a plurality of tines pivotally connected to a base frame extending to free distal ends, wherein each tine is freely pivotally supported by a base frame so as to permit independent rotation of each tine; and, a support member extending from each tine to a base frame at a position above a pivot connection for that tine wherein each support member is received in a slidable connection with a base frame.
Pearce discloses-
a plurality of tines 29, 29 pivotally connected to a base frame (generally indicated by 26) extending to free distal ends (generally indicated by 31), wherein each tine 29, 29 is freely pivotally supported by a base frame at 
a support member 32, 32 extending from each tine to a base frame at a position above a pivot connection for that tine wherein each support member is received in a slidable connection 33 (C3/L19-29; #33 coupled with the connection of links 32, 32 that abut the back of upright frame member 24; see FIG. 4 reproduced below; see also FIG. 3) with a base frame.

[AltContent: textbox (Slidable connection)]
    PNG
    media_image1.png
    163
    143
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include a plurality of tines pivotally connected to a base frame extending to free distal ends, wherein each tine is freely pivotally supported by a base frame so as to permit independent rotation of each tine; and, a support member extending from each tine to a base frame at a position above a pivot connection for that 
With respect to claim 8, Blair discloses that each tine is supported by a support member 55 extending from a tine to a base frame 37 at a position above a pivot connection for that tine. 
With respect to claim 13, Blair discloses tines that include a base flange 31, 41 extending away therefrom so as to form a support surface for supporting a hay bale thereon.
With respect to claim 14, Blair discloses that push bar 79, 80 is located above a plurality of tines 29, 30, 40, 45. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce and further in view of Brown (US 3361279).
	Blair discloses a pair of drive arms 76 which are spaced apart and extend along tines 29, 30. Blair does not disclose a chain drive, drive sprockets or motor that drives a chain. Brown discloses a pair of chain drives 20, 22 for connecting to and moving a push bar 30 between retracted and extended positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include Browns chain drives connected to and moving a push bar, as taught by Brown, thereby allowing for deposit of a predetermined number of bales onto the ground rather than the previously all-or-nothing deposit.
3, 4, 5, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce and Brown and further in view of and Hruska (US 6,431,480).
Blair does not disclose a chain drive that extends along tines, drive or distal sprockets and a motor. Hruska discloses a pair of spaced apart chain drives 37, 39 that extend along respective tines 41, 41 (FIGS. 4, 6), chain drives 37, 39 that each include a drive sprocket 42 secured to a base frame and a distal sprocket 43 supported by a tine 41 with a chain 45 driven therebetween, and wherein a drive sprockets 42, 42 are rotated by a hydraulic motor 49 via axle 44. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include a chain drive that extends along tines, drive or distal sprockets and a hydraulic motor, as taught by Hruska, thereby allowing multiple bales to transported simultaneously.
Claims 9, 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Pearce and further in view of Meyer (US 2,817,449).
Blair does not disclose support members that are received in bores in a base frame. Meyer discloses support members 64 that are received in bores (FIG. 8) in a base frame 22, 68, wherein support members are slidably received within bores and a support member includes a stop 66. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Blair to include support members received in bores in a base frame and support members are slidably received within bores and a stop, as taught by Meyer, thereby providing a bale sweep that can be readily adjusted to fit farm loaders of differing characteristics and can engage a bale and align the bale for engagement of other portions of the sweep. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652